Citation Nr: 0534833	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-26 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active military service from July 1965 to 
July 1969.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision in which 
the RO denied the veteran's claim for diabetes mellitus, type 
II.  The veteran filed a notice of disagreement (NOD) in June 
2004, and the RO issued a statement of the case (SOC) in June 
2004.  The appellant filed a substantive appeal (via VA Form 
9, Appeal to Board of Veterans' Appeals) in July 2004.

In July 2005, a hearing before the undersigned Veterans Law 
Judge was held at the RO; a transcript of that hearing is of 
record.  

During the hearing, the veteran submitted additional medical 
evidence with a waiver of initial RO consideration.  The 
additional evidence includes a statement from a VA medical 
provider concerning the veteran's physical condition.  The 
Board accepts the additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800 (2005).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The lay and objective overall evidence of record tends to 
indicate the veteran's visitation in the Republic of Vietnam 
during the Vietnam era; thus he may be presumed to have been 
exposed to herbicides (to include Agent Orange) during his 
military service.

3.  The veteran is currently diagnosed with diabetes 
mellitus, type II.  

4.  Diabetes mellitus is among the diseases recognized by the 
Secretary of VA as etiologically associated with Agent Orange 
exposure.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, 
type II, due to Agent Orange exposure, are met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.  


II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. §  3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. §  3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war and diabetes mellitus, type II, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.    

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  "Service in Vietnam" includes service in the 
waters offshore and service in other locations, if the 
conditions of service involved duty or visitation in Vietnam.  
See 38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(a)(6)(iii).

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this appeal, the veteran submitted a copy of an undated 
letter from a VA medical provider that confirms that VA 
diagnosed the veteran with diabetes mellitus, type II, in 
January 2003; and VA has treated him regularly since that 
time.  Hence, veteran has the currently claimed disability.  
The remaining question, then, is whether there is a nexus 
between the disability in question and the veteran's military 
service.

The veteran's service records from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, document that 
the veteran served aboard a ship that was in the official 
waters of the Republic of Vietnam.  Although these records do 
not contain enough information to make a definitive statement 
regarding in country service, they confirm that the veteran 
served aboard the USS HOPEWELL, DD-681, which was in the 
official waters off Vietnam, from April 1 to July 9, 1966.  
Also, the veteran's service medical records show treatment 
for unrelated disorders from April to May 1966 while aboard 
the HOPEWELL.

During his July 2005 Board hearing, the veteran testified 
that his in-service duties included serving as an engineer on 
a weather boat, which was the boat on the USS HOPEWELL.  This 
smaller boat would ferry troops and supplies to the shore of 
the Republic of Vietnam.  He recounted that he made possibly 
12-14 trips inland and went to the Mei Kong Delta during a 
six to eight month period.  He also recalled that these trips 
included traveling up the inland waterways.  He recalled 
setting foot in the Republic of Vietnam on several occasions 
usually for the better part of a day, although one time he 
was there for three or four days.

The veteran supplied buddy statements from A.B., who reported 
that he served with the veteran on the USS HOPEWELL.  He 
recalled in a May 2004 letter that their duty at the time 
included shore-wise patrol and shore bombardment.  On several 
occasions, members of the crew would lower single motor 
weather boats and deliver various supplies to the South 
Vietnamese military and the U.S. Coast Guard patrol boats.  
A.B. recounted that the veteran acted as a boat engineer.  
A.B. noted that he did not travel on these missions or 
witness the veteran step on shore, but based on his 
knowledge, he believes that the members of these crews would 
step on shore.  

According to an unofficial ship's history of the USS 
HOPEWELL, located at www.military.com, during the Vietnam 
conflict, the ship was involved in four deployments and every 
conceivable role that a destroyer can play.  While the RO has 
not had the opportunity to review this evidence, given the 
Board's favorable disposition of the matter on appeal, the 
veteran is not prejudiced by consideration of this evidence, 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  

The history essentially corroborates the veteran's testimony 
that the HOPEWELL provided troop support while stationed in 
shallow waters off the Republic of Vietnam during the time 
period that the veteran served aboard.  While this history 
does not directly confirm the veteran's reported missions to 
shore, it does locate the HOPEWELL in the same general areas 
offshore as described by the veteran.  

Further, while the service records of the USS HOPEWELL do not 
specifically state that crewmembers went off the ship and 
entered onto shore, the veteran's statements that he went 
ashore are supported by the unofficial history of the ship 
noted above, as well as the buddy statements supplied by A.B.  
The veteran's testimony that, as an engineer, he went ashore 
to deliver troops and is not contradicted by any evidence of 
record.  His DD Form 214 documents that his military 
specialty was as a machinist's mate.  

Thus, while there are no official documents that definitively 
establish that the appellant was on shore in the country of 
Vietnam, collectively, the lay and objective evidence 
described above tends to indicate that the veteran may have 
gone ashore in Vietnam on at least several occasions, ranging 
from hours to several days. Affording the veteran the benefit 
of the doubt on this point (see 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102), the Board finds that the veteran's 
visitation in Vietnam is established.  As such, he has 
qualifying service in Vietnam for purposes of presumed in-
service exposure to herbicides (to Agent Orange).  Further, 
as diabetes mellitus, type II, is among the diseases 
recognized by the Secretary of VA as etiologically associated 
with Agent Orange exposure, the criteria for establishing 
service connection are met.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  


ORDER

Service connection for diabetes mellitus, type II, due to 
Agent Orange exposure, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


